DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: the first cam driving the first locking organ as recited in claim 1; the cubicle, plug-in electrical device, the first lever being driven by the nut and the first lever acting on the second locking organ as recited in claim 2; the second cam driving the second locking organ as recited in claim 3; the second lever causing the status feedback shaft to maintain the second locking organ in position as recited in claim 4; the third cam acting on auxiliary electrical contacts as recited in claim 5; the access door, the fourth cam acting on the third locking organ, and the third locking organ locking and unlocking the access door as recited in claim 7; a fifth cam and status feedback shaft prohibiting access to a locked open mode and a locked closed mode as recited in claim 9;  the key-operated, padlock-
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because it is unclear how the first cam drives the first locking organ.

Claim 3 is objected to because it is unclear how the second cam drives the second locking organ.  
Claim 4 is objected to because it is unclear how the second lever causes the status feedback shaft to maintain the second locking organ in position. 
Claim 5 is objected to because it is unclear how the third cam acts on auxiliary electrical contacts.
Claim 7 is objected to because it is unclear how the fourth cam acts on the third locking organ and how the third locking organ locks and unlocks the access door.
Claim 9 is objected to because it is unclear how the fifth cam and status feedback shaft prohibit access to the locked open mode and the locked closed mode.
Claim 12 is objected to because it is unclear how the first lever is driven by the nut, how the first lever acts on the second locking organ, and how the first cam drives the first locking organ.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keim et al. [Keim hereinafter, US 2013/0186736].
In regard to claim 1, Keim discloses [in Fig. 2] an operating mode selector [2] of an earthing switch [4], the earthing switch comprising power contacts [3, 47] and a motor [13] for the actuation of the power contacts [3, 47], the selector comprising:  a plurality of positions, corresponding respectively to different operating modes of the earthing switch, and comprising cams [Fig. 2], the position of which is defined by the position of the selector; and a status feedback shaft [23] configured to detect a position of the power contacts [3, 47] of the earthing switch and to move in translation to convey the position of the power contacts [3, 47] of the earthing switch to the selector; and a position indicator [59] disposed on an outer surface [par. 0091] of the selector and configured to permit viewing of the position of the power contacts conveyed to the selector by the status feedback shaft, wherein the selector comprises a first cam [19] which drives a first locking organ [14], which is designed to mechanically block the motor [13] of the earthing switch when the selector is in a position, of the plurality of positions, which corresponds to a locked closed mode, wherein the earthing switch is closed. 
In regard to claim 9, Keim discloses [in Fig. 2] the operating mode selector of claim 1, further comprising a fifth cam [44] and a status feedback shaft [23] for the position of the power contacts [3, 47], in order to prohibit access to the locked open mode, in which the earthing switch is open, and to the locked closed mode, if the corresponding position of the power contacts [3, 47] of the switch is not achieved.6  Docket No. 508424US  Preliminary Amendment  
In regard to claim 10, Keim discloses [in Fig. 3] the operating mode selector of claim 1, further comprising a key-operated blocking system [45, par. 0076], in the locked closed and locked open modes of the earthing switch.  
In regard to claim 11, Keim discloses [in Fig. 2] an earthing switch [4] comprising the operating mode selector according to claim 1.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The objections to claims 2-5 and 7 must also be properly addressed.  
Claim 12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833     


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833